Citation Nr: 1530634	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-31 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residuals of left foot gunshot wound with scars.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) from June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board notes that a March 2011 rating decision granted service connection for metatarsalgia of the left foot secondary to residuals of left foot gunshot wound with scars.  The Veteran did not file a notice of disagreement with this decision and it is not on appeal.

In April 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record, and is located within the Veteran's claims file.  In a June 2012 remand, the Board directed the Veteran be afforded an additional VA examination to ascertain the nature and current severity of the residuals of left foot gunshot wound with scars.  This development was completed and the case was properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran filed a notice of disagreement in November 2014 with a rating decision dated November 2014 denying service connection for a cerebral infarction secondary to surgery for his residuals of left foot gunshot wound with scars.  The RO has not yet issued a Statement of the Case for this issue.  Manlincon v. West, 12 Vet. App. 238 (1999). 

The issue of a total rating based on convalescence under 38 C.F.R. § 4.30 following surgery for residuals of left foot gunshot wound with scars has been raised by the record in a January 2014 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for his service-connected residuals of left foot gunshot wound with scars.  The Veteran's disability has been rated under the provisions of 38 C.F.R. § 4.71a, DC 5310-7804. 

The Board notes that the Veteran service-connected for a through-and-through gunshot wound to the left foot.  September 2014 and June 2015 VA examinations shows the Veteran underwent surgery for a left foot neuroma located at the site of the gunshot wound in January 2014.  These in-patient treatment records are not currently associated with the claims file and are directly relevant to the issue on appeal.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

An SSOC was not issued following the most recent VA examination.

The Board notes that a December 2009 rating decision granted the Veteran's claim of service connection for residuals of left foot gunshot wound with scars under 38 C.F.R. §§ 4.73(a) DC 5310-7804.  

Accordingly, the case is REMANDED for the following action:


1.  The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records dated since September 2012.

2.  Furnish the Veteran a statement of the case, in compliance with 38 C.F.R. § 19.29 and Manlincon v. West, 12 Vet. App. 238 (1999) on the issue of service connection for a cerebral infarction.

3.   When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, to include all evidence associated with the record since the February 2013 supplemental statement of the case.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


